Title: [Diary entry: 5 May 1786]
From: Washington, George
To: 

Friday 5th. Thermometer at 62 in the Morning—67 at Noon and 63 at Night.   The Morning mild and agreeable, as indeed it was through the day till towards evining, when it began to lower pretty much: a large & distinct circle round the Sun before noon & lasted a gd. while. Set out early from Abingdon, and beginning at the upper corner of my Land (in 4 Miles run) a little below an old Mill; I ran the Tract agreeably to the courses & distances of a Plat made thereof by John Hough, in the year 1766 (Novr.) in presence of Colo. Carlyle & Mr. James Mercer. Not havg. Hough’s field Notes, & no Corner trees being noted in His Plat, I did not attempt to look for lines; but allowing one degree for the variation of Compass since the Survey, above mentioned, was made, I run the courses and distances only; & was unable for want of time, to do more than run the lines that brot. me to the run again; the Meanders of wch. must be run at some other time in order to ascertain with precision the quantity of Land which is contained. Upon the whole I found this tract fully equal to my expectations. The whole of it is well wooded—some part is pretty well timbered; and generally speaking, it is level. About the main road, on the South side of the tract, trespasses (on the wood) had been made, but in a less degree than I expected to find and as I run the lines, as set down by Hough, with the variation; I run into the field lately Colo. Carlyle’s (now Whitings) so far as to cut off 12 or 15 acres of his inclosure; & made the plat close very well to the run. Returned at Night to Abingdon being attended in the labours of the day, by Doctr. Stuart.